Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP19173821.0, filing date 05/10/2019.  The certified copy has been filed in the present application, filed on 07/13/2020.


Status of the Claims
The amendment dated 05/06/2020 is acknowledged.  Claims 1-28 are pending.  Claims 15-21 and 23-28 are withdrawn from consideration.  Claims 1-14 and 22 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 01/05/2022 is acknowledged.  Claims 15-21 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.  Applicant timely traversed the species (election) requirement in the reply filed on 01/05/2022.  Claims 1-14 and 22 of group 1 were elected in the reply filed on 01/05/2022.   Applicant elects the following species: Claim 12: SEQ ID NO:2 (IBV H52 spike protein with F267C mutation).
Applicant’s election with traverse of species election in the reply filed on 01/05/2022 is acknowledged.  The traversal is on the ground(s) that the search can be made without serious burden.  In response to Applicant’s argument, the claims are directed to patentably distinct species in that it is not coextensive with the other species having different structures and biological activities.  The species election is deemed proper and made final.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:   The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 18, 19). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-14 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Van Santen et al. “Van Santen” (US PGPUB 20190046634) in view of Britton et al. “Britton” (US Patent 8828407).
The claims are directed to an avian coronavirus spike protein or fragment thereof, wherein at least a part of the S1 subunit is from an avian coronavirus with a restricted cell or tissue tropism, and wherein at amino acid position 267 is a Cysteine.
	Regarding claims 1-14 and 22, Van Santen discloses IBV spike protein having the 267C mutation in the S1 protein which is 82-99% identical to the spike proteins of the present SEQ ID NOs: 2-8, 76, 77 (see e.g. D1, SEQ ID 57 and claims 1-21) (instant claims 1-4, 8). In addition, Van Santen discloses a recombinant viral nucleic that acid may function as a vector for the immunogenic IBV S1 protein by virtue of the recombinant viral nucleic acid containing foreign DNA or RNA. The recombinant viral nucleic acid, packaged in a virus may be introduced into a vaccine by standard methods for vaccination with live vaccines. A live vaccine of the invention can be administered at, for example, about 10* to 10° viruses/dose, or 10<6 >to 10<9 >pfu/ dose. Actual dosages of such a vaccine can be readily determined by one of ordinary skill in the field of vaccine technology (see e.g. [0080] (instant claim 22 immunogenic composition comprising spike protein). Van Santen compares the binding of recombinant S1 proteins of IBV Ark-type strain showing increased binding affinity to chicken tissues including trachea, choana, nasal mucosa, cecal tonsils and cloaca and no binding in lung (see paragraph [0148], instant claims 1, 9, 10, 13 (Arkansas (Ark) non Beaudette strain) and 14 (chickens)). 
Further in view of Britton, disclosing cell tropism of coronaviruses is determined by the S2 protein, and that substitution of the S2 protein with all or part of another coronavirus can alter (extend or reduce) the cell tropism of the virus, depending on the cell tropism of the virus from which the S2 protein was derived (instant claims 5). The S1 protein disclosed in Britton has the 267C mutation and is 82-96% identical to the spike proteins of the present SEQ ID NOs: 2-8, 76 and 77 (see e.g. SEQ ID NO 1 and claims 1-21 of Britton) (instant claims 7, 11-12). Moreover, Britton discloses (i) a method for treating and/or preventing a disease in a subject which comprises the step of administering a vaccine according to the sixth aspect of the invention to the subject; (ii) a vaccine according to the sixth aspect of the invention for treating and/or preventing a disease in a subject; (iii) the use of a viral particle according to the fourth 
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate avian coronavirus spike protein or fragment thereof comprising a 267C mutation and tissue tropism as disclosed by Van Santen, wherein at least a part of the S1 subunit has a restricted cell or tissue tropism wherein the amino acid sequence of SEQ ID NO: 1 is used for determining the position numbering in the spike protein as taught by Brittion.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Britton discloses an extended cell tropism conferred on the virus disclosed in Britton by the presence of the chimeric gene means that virus stock for vaccine production can be produced by growing on cell lines, rather than embryonated eggs or primary cells. The use of cell lines such as Vero cell has many advantages: (i) it has been previously validated for growth of viruses and diagnostic purposes; (ii) the cells (and therefore virus) can be grown in suspension, rather than flat beds; and (iii) it is possible to achieve consistent yields (see column 4 ln. 33-62).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648